UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NAGIBE AL-HAJ,

                                 Plaintiff,
                                                                    19-CV-3135 (CM)
                     -against-
                                                                         ORDER
 DR. SINGER, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated May 20, 2019, the Court dismissed the action without prejudice after

Plaintiff failed to submit a completed request to proceed in forma pauperis (“IFP application”) or

pay the $400.00 in fees required to file a civil action in this Court. On June 7, 2019, the Court

received a letter from Plaintiff indicating that he did not “have [a] lawyer for this lawsuit to

extend the time to answer [the] motion to dismiss until June 29, 2019 and to appoint an attorney

to represent [him].” (ECF No. 5.) On June 18, 2019, Plaintiff filed a notice of appeal. (ECF No.

6.)

       On June 24, 2019, the Court (1) liberally construed the June 7, 2019 letter as a motion

under Federal Rule of Civil Procedure 59(e) to alter or amend judgment; (2) granted the motion;

and (3) directed the Clerk of Court to vacate the order of dismissal and the civil judgment, and to

reopen this action. (ECF No. 7.)

       On November 27, 2019, the Court of Appeals dismissed the appeal, determining “sua

sponte that it lack[ed] jurisdiction over th[e] appeal . . . because the district court subsequently

granted reconsideration and vacated th[e] judgment.” (ECF No. 9.)

                                              CONCLUSION

       The Court grants Plaintiff an additional 30 days from the date of this order to pay the

filing fee or submit an IFP application.
       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:   December 18, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
